DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
	This application is a continuation of Application No. 13/927,316 filed June 26, 2013, now US Pat. NO. 9,499,636, which claims benefit of US Document No. 61/665,540 filed June 28, 2012.
Status
This Office Action is in response to Applicants’ Appeal Brief filed on December 8, 2020, in which Claims 1-17, 21 and 23-37 are cancelled and Claims 18-20, 22, 38 and 39 are pending in the instant application, which will be examined on the merits herein.  

REASONS FOR ALLOWANCE
Rejections Withdrawn
Applicant’s arguments against the rejection in the Appeal Brief filed December 8, 2020, with respect to Claims 18-20, 22, 38 and 39 have been fully considered and are persuasive. The rejection of Claims 18-20, 22, 38 and 39 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jiang et al (US Patent No. 6,150,581) in view of Bayliff et al (US Patent No. 9,932,622 B2) has been withdrawn.

Claims oxidized regenerated cellulose are allowed.

The following is an examiner’s statement of reasons for allowance: The obviousness rejection points to mention the use of oxidized cellulose in wound dressings by Jiang et al (US Patent No. 6,150,581) in view of Bayliff et al (US Patent No. 9,932,622 B2), but these passages (e.g. column 22 lines 4-16 of Bayliff, column 1 lines 62-65 of Jiang) refer to knitted fabrics of oxidized regenerated cellulose. (e.g. Rayon) Oxidized regenerated cellulose is a solid material, not a solution, and its use as described in the art in wound dressings is as a solid material such as a knitted fabric.  Nothing about how the oxidized regenerated cellulose in the Jiang et al patent in view of the Bayliff et al patent functions suggests crosslinking oxidized regenerated . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 12 pm – 5:45 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 







/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623